DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr U.S. Patent No. (5,458,114).
With respect to claim 49, Herr discloses a condom (1, figs.6-7) comprising:
 	a continuous elastic tubular wall (23) with a closed distal end and an open proximal end (as shown in fig.7); and 
a seminal fluid retention feature or bladder (4, fig.6) comprising one or more internal inward protruding protrusions or folds (17) extending partially or completely circumferentially around the condom arranged to retain seminal fluid in the condom ([Col.4], lines 1-9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg U.S. Publication No. (2002/0189619 A1) in view of Attila U.S. Publication No. (20090090369 A1).
With respect to claim 1, Osterberg substantially discloses a condom (10, fig.1) comprising: a continuous elastic tubular wall (22, fig.1) and [0023] with a closed distal end (14) and an open proximal end (16) and  [0021]; and a teat or reservoir (24) and [0028] at the closed distal end (14, fig.1) wherein in use, the teat or reservoir (24) is retained partially or fully inside of the continuous elastic tubular wall [0028], and the teat (24) forms a chamber that is fillable with a fluid; in [0028] Osterberg discloses the teat or reservoir allows for collection and retention of ejaculate.
Osterberg substantially discloses the invention as claimed except wherein the chamber has an opening for externally releasing the fluid or phase change formulation in use.

In view of the teachings of Attila, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the invention to modify the chamber of Osterberg by incorporating an opening for transmitting of semen to the outside of the condom.
With respect to claim 8, the combination of Osterberg/Attila substantially discloses the invention as claimed.  Osterbergy further discloses the condom (10) is configured to capture seminal fluid in a toroidal void or the direction follows a large circular ring around the torus of the teat (24) around the teat during use.  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/Attila as applied to claim 1 above, and further in view of Fergus U.S. Patent No. (5,398,699).
With respect to claim 2, the combination of Osterberg/Attila substantially discloses the invention as claimed except  the teat comprises a neck and a head, and the neck of said teat is narrower than the head of said teat to retain the teat partially or fully inside of the continuous elastic tubular wall in use.  
Fergus however, teaches a condom comprising a tubular wall (as shown in fig.1) having an open end (14) and a closed end (24) and a teat (22, fig.2); the teat (22) comprises a neck 
In view of the teachings of Fergus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teat of Osterberg/Attila by incorporating a neck and a head, and the neck of said teat is narrower than the head of said teat to retain the teat partially or fully inside of the continuous elastic tubular wall in use such that the teat does not dislodge when housed within the elastic tubular wall. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/Attila as applied to claim 1 above, and further in view of Michaels et al. U.S. Patent No. (5,314,917).
With respect to claim 4, the combination of Osterberg/Attila substantially discloses the invention as claimed except the teat is prefilled with said fluid or phase change formulation during manufacture.  
Michaels et al. however teaches a condom produced using traditional methods, during manufactures comprising compositions used as spermicides, the composition may be incorporated into a lubricant applied to a condom or as part of a reservoir at the tip or teat of the condom ([Col.3], lines 56-60). 
In view of the teachings of Michaels et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teat of Osterberg/Attila, by incorporating a prefilled fluid or phase change formulation during manufacture for preventing viral infection.
  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg/Attila as applied to claims 1 and 8 above, and further in view of Osterberg U.S. Publication No. (2004/0099274 A1).
With respect to claim 9, the combination of Osterberg/Attila substantially discloses the invention as claimed except  the continuous elastic tubular wall has at least one raised feature, each of the at least one raised feature having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body.  
Osterberg (‘274) however, teaches a condom comprising a tubular wall (18, fig.2A) having closed end (20) and an open end (22) and a teat or reservoir (bulbous head at the closed end of the condom); wherein the tubular wall has at least one raised feature or protrusions (28, fig.2A) each of the at least one raised feature or protrusions (28) having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall (as shown in fig.2), and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body [0023].
In view of the teachings of Osterberg (‘274), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the condom of Osterberg/Attila by incorporating at least one raised feature, each of the at least one raised feature having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body in order to create  increased friction between a user and his partner [0023] of Osterberg (‘274).
.  

Claims 18 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg U.S. Publication No. (2002/0189619 A1) in view of Osterberg U.S. Publication No. (2004/0099274 A1).
With respect to claim 18, Osterberg substantially discloses a condom (10, fig.1) comprising: a continuous elastic tubular wall (22, fig.1) and [0023] with a closed distal end (14) and an open proximal end (16) and  [0021]; and a teat or reservoir (24) and [0028] at the closed distal end (14, fig.1).
Osterberg substantially discloses the invention as claimed except the continuous elastic tubular wall has at least one raised feature, each of the at least one raised features having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis to tighten a portion of the continuous elastic wall tubular wall in response to engagement with a receiving body.  
Osterberg (‘274) however, teaches a condom comprising a tubular wall (18, fig.2A) having closed end (20) and an open end (22) and a teat or reservoir (bulbous head at the closed end of the condom); wherein the tubular wall has at least one raised feature or protrusions (28, fig.2A) each of the at least one raised feature or protrusions (28) having a portion arranged at an in use, the protrusions 28 create resistance to the withdrawal/extraction of the condom 200 (or alternatively resistance to insertion depending on the slope of the protrusion 28) and also create increased friction between a user and his partner, which implies a force is generated to tighten a portion of the continuous elastic tubular wall of the condom.
In view of the teachings of Osterberg (‘274), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the condom of Osterberg by incorporating at least one raised feature, each of the at least one raised feature having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis to tighten a portion of the continuous elastic wall tubular wall in response to engagement with a receiving body in order to create  increased friction between a user and his partner [0023] of Osterberg (‘274).
With respect to claim 48, the combination of Osterberg/Osterberg (‘274) substantially discloses the invention as claimed.  Osterberg (‘274) further teaches the local force on the continuous elastic tubular wall at the angle to the longitudinal axis loosens a further portion of the continuous elastic tubular wall in response to engagement with the receiving body [when the penis becomes flaccid the local force on the continuous elastic tubular wall at the angle to the longitudinal axis loosens a further portion of the continuous elastic tubular wall.
 
Allowable Subject Matter
Claims 3, 6-7, 12-16, 27, 29, 31, 36 and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Osterberg U.S. Publication No. (2002/0189619 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 3, 6-7, 12-16, 27, 29, 31, 36 and 42-44 which recite features not taught or suggested by the prior art drawn to Osterberg.
Osterberg fails to disclose or fairly suggest the claim subject matter as set forth in the aforementioned claims, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness cannot be established with respect to the claimed subject matter as set forth in claims 3, 6-7, 12-16, 27, 29, 31, 36 and 42-44.
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 07/23/2021, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Attila.
Applicant argues as to claim 18, the prior art drawn to Osterberg does not teach a local force on the continuous elastic tubular wall at an angle to the longitudinal axis to tighten a portion of the continuous elastic wall tubular wall in response to engagement with a receiving in use, the protrusions 28 create resistance to the withdrawal/extraction of the condom 200 (or alternatively resistance to insertion depending on the slope of the protrusion 28) and also create increased friction between a user and his partner, which implies a force is generated to tighten a portion of the continuous elastic tubular wall of the condom.
Furthermore, Applicant argues as to newly submitted claim 49, the prior art drawn to Osterberg does not teach the local force on the continuous elastic tubular wall at the angle to the longitudinal axis loosens a further portion of the continuous elastic tubular wall in response to engagement with the receiving body.
This is not found to be persuasive because when the penis becomes flaccid the local force on the continuous elastic tubular wall at the angle to the longitudinal axis will loosen a further portion of the continuous elastic tubular wall.
The objection to the drawing has been withdrawn in view of Applicant’s remarks.
Claims 12-14, 15-16, 27, 29, 31 and 42-44  rejections under 35 U.S.C. section 112(b) has been withdrawn in view of Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786